Citation Nr: 1539208	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  15-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1966 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria have been met for 100 percent schedular evaluation for PTSD for the entire appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this decision, the Board is granting a 100 percent schedular rating for the Veteran's PTSD for the entire appellate period.  This award thus represents a complete grant of the benefits sought on appeal.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Increased Rating

The Board finds that entitlement to a 100-percent schedular rating for service-connected PTSD is established for the entire period on appeal.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.

Under General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (5th ed. 2013) (DSM-5).  See id. at 443.  See also 79 Fed. Reg. 45094 (Aug. 4, 2014) (amending the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the DSM-5, applicable to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  The Board recognizes that, as noted, VA has amended the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove references to the DSM-IV, and replace them with references to the newer DSM-5; however, while the DSM-V no longer requires the use of GAF scores to assess quantitive assessment of overall functioning, the Board nonetheless finds that those GAF scores presented in the record assist in illuminating the Veteran's level of disability.

According to the DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

Further, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Resolving doubt in the Veteran's favor, the Board finds that the frequency, severity, and duration of his PTSD symptoms are equivalent to those required for a 100 percent schedular rating under the Rating Formula, resulting in total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, in March 2013, the Veteran's VA treating psychiatrist, J.C.C., M.D., completed a PTSD disability benefits questionnaire (DBQ) reflecting that the Veteran's PTSD was productive of total occupational and social impairment due to symptoms including depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; memory loss, such as forgetting names, directions, and/or recent events; memory loss for names of close relatives, own occupation and/or own name; difficulty in understanding complex commands; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  See March 2013 VA DBQ.  His VA psychiatrist further noted that the Veteran "is not functioning, [has] difficulties relating to others, memory is now worse - poor, concentration [is] poor."  Dr. J.C.C. further noted that the Veteran's PTSD renders him "unable to function in a normal competitive work environment."  Moreover, in more recent VA psychiatric notes dated in May 2013, September 2013, and November 2013, the Veteran was assigned a GAF scale score of 40, reflecting major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board additionally notes that the Veteran has been unemployed throughout the entire appellate period.  See, e.g., December 2013 VA Compensation and Pension Examination Report.  

The Board notes that there is evidence of record reflecting more moderate symptomatology.  In this regard, on his more recent VA examination in December 2013, the Veteran was found to exhibit only occupational impairment with reduced reliability and productivity due to his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, although the December 2013 VA examiner diagnosed additional non-service-connected neurocognitive disability, the examiner noted that the amount of functional impairment caused by his neurocognitive disability, as opposed to the functional limitations caused by his PTSD symptomatology, was "impossible to determine without resorting to mere speculation."  And that VA examiner also found that the Veteran's psychiatric symptomatology would likely preclude employment.  Accordingly, the Board has afforded the March 2013 DBQ more probative weight, as the Veteran's VA treating psychiatrist attributed the entirety of his psychiatric impairment to his PTSD.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)) (The Board must weigh the credibility and probative value of these medical opinions for and against the claim, and in so doing, the Board may favor one medical opinion over another.); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).

While the Veteran need not have all of the particular symptoms listed in the rating criteria in order to warrant a 100 percent evaluation per the Court's finding in Mauerhan, the record reflects that his current psychiatric symptomatology demonstrates total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436.  In this regard, the Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board finds that the statements provided by the Veteran on VA examination, during the course of his treatment, and during the pendency of the claim regarding the effects of his current PTSD symptoms on his daily life, including his occupational impairment and social isolation, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  And, as discussed, these symptoms have been attributed by competent medical evidence to his service-connected PTSD.  

Thus, given the evidence of severe PTSD symptomatology that has been determined by VA medical providers to preclude sustained employment, considering the Veteran's competent assertions concerning his profound psychiatric symptoms, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire appellate period, the Veteran's PTSD manifests in symptoms most closely approximating total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.102, 4.130, DC 9411.  

Accordingly, the criteria for a schedular rating of 100 percent for PTSD under Diagnostic Code 9411 are met.  38 C.F.R. §§ 3.102, 4.3, 4.71a (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Veteran has been granted a 100 percent disability rating, the maximum allowable for his PTSD, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.

With regard to entitlement to TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based. See 38 C.F.R. § 4.16(a).  The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Here, the evidence reflects that the Veteran is unemployed as a result of his PTSD and his non-service-connected chronic obstructive pulmonary disease (COPD).  See, e.g., February 2007 VA Initial Evaluation for PTSD (reporting that the Veteran has not worked since 2005 due to his COPD and Psychiatric symptoms).  Importantly, the Veteran does not contend that a TDIU is warranted based solely upon his service-connected disabilities, apart from his psychiatric disorder (e.g. his tinnitus, rated as 10 percent disabling; his coronary artery disease, rated as 10 percent disabling; his diabetes mellitus, rated as 10 percent disabling; and his bilateral hearing loss, rated as noncompensable (0 percent disabling)).  

Accordingly, since the Veteran is entitled to a 100-percent rating for PTSD on a schedular basis for the entire period under review, entitlement to TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443   (1994).


ORDER

Entitlement to a 100 percent schedular rating for PTSD is granted, subject to the law governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


